UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period fromto Commission File Number: 001-34949 Tekmira Pharmaceuticals Corporation (Exact Name of Registrant as Specified in Its Charter) British Columbia, Canada (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 100-8900 Glenlyon Parkway, Burnaby, BC, Canada V5J 5J8 (Address of Principal Executive Offices) (Zip Code) 604-419-3200 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes [x] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [x] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [x] (Do not check if a smaller reporting company) Smaller reporting company [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [x] As of May 8, 2014, the registrant had 22,076,852 common shares, no par value,outstanding. TEKMIRA PHARMACEUTICALS CORP. TABLE OF CONTENTS Page PART I . FINANCIAL INFORMATION 4 ITEM 1. FINANCIAL STATEMENTS (Unaudited) 4 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 16 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 28 ITEM 4. CONTROLS AND PROCEDURES 28 PART II. OTHER INFORMATION 29 ITEM 1. LEGAL PROCEEDINGS 29 ITEM 1A. RISK FACTORS 29 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 29 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 29 ITEM 4. MINE SAFETY DISCLOSURES 29 ITEM 5. OTHER INFORMATION 29 ITEM 6. EXHIBITS 29 SIGNATURES 30 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS (Unaudited) TEKMIRA PHARMACEUTICALS CORPORATION Condensed Consolidated Balance Sheets (Unaudited) (Expressed in US Dollars and in thousands, except share and per share amounts) (Prepared in accordance with US GAAP) March 31 December 31 Assets Current assets: Cash and cash equivalents $ $ Accounts receivable Accrued revenue Deferred expenses Investment tax credits receivable 39 40 Prepaid expenses and other assets Total current assets Property and equipment Less accumulated depreciation ) ) Property and equipment, net of accumulated depreciation Total assets $ $ Liabilities and stockholders' equity Current liabilities: Accounts payable and accrued liabilities (note 4) $ $ Deferred revenue (note 3) Warrants (note 2) Total current liabilities Deferred revenue, net of current portion (note 3) - Total liabilities Stockholders’ equity: Common shares (note 5) Authorized - unlimited number with no par value Issued and outstanding: 21,992,088 (December 31, 2013 - 19,048,900) Additional paid-in capital Deficit ) ) Accumulated other comprehensive income (loss) ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ Nature of business and future operations (note 1) Contingencies and commitments (note 7) See accompanying notes to the condensed consolidated financial statements. 4 TEKMIRA PHARMACEUTICALS CORPORATION Condensed Consolidated Statements of Operations and Comprehensive Loss (Unaudited) (Expressed in US Dollars and in thousands, except share and per share amounts) (Prepared in accordance with US GAAP) Three months ended March 31 Revenue (note 3) Collaborations and contracts $ $ Licensing fees, milestone and royalty payments - Total revenue Expenses Research, development, collaborations and contracts General and administrative Depreciation of property and equipment Total expenses $ $ Loss from operations ) ) Other income (losses) Interest income Foreign exchange gains (losses) (5
